Mr. Justice Wilkin delivered the opinion of the court: It is first insisted that the court erred in admitting evidence as to the condition of the ditch at the time the petition was filed and three weeks prior thereto; of certain conversations with the commissioners of the district with reference to their duty in dealing with petitioners’ lands in reclaiming them arid recognizing the right of the land owners to the relief asked; also as to a conversation between the commissioners of the district and the commissioners of the Central drainage district with reference to taking the water through the latter district. It is also insisted that the court erroneously refused to admit evidence as to the cash market value of petitioners’ lands prior to the completion of the district and at the present time, and the effect of the drainage on the present sanitary condition of the land as compared with the condition prior to the construction of the ditch. It will not be necessary to consider each of these points separately. They naturally resolve themselves into classes. The case was heard by the court without a jury, and as to the evidence admitted to which objection is made, the rule is, that no improper or immaterial evidence will be presumed to have influenced the court in reaching a decision where there is sufficient proper evidence to justify the judgment. (Merchant’s Despatch Transportation Co. v. Joesting, 89 Ill. 152.) There i's sufficient proper evidence to justify the judgment, and therefore plaintiffs in. error have no cause to complain. As to the evidence excluded, we do not see how it was in any way material to the question at issue. The question was not whether the establishing of the drainage district had increased or decreased the value of the land or whether it had improved its sanitary condition. Both of these conditions might have been proved and still the district fall far short of accomplishing the purpose of its organization. The object of organizing the district and of assessing the land was that it might be drained, and the contention before the court was that the lands of the petitioners, on account of the character of the ditch, had not been properly drained, and that the ditch should be deepened and widened in order to accomplish the purpose sought. The offered evidence was immaterial and properly excluded. Complaint is further made of the refusal of the trial court to hold the first, seventh, eighth, ninth, tenth and eleventh, and the modification of the fourth and sixth, propositions of law submitted by plaintiffs in error. No specific grounds or reasons are pointed out why the rulings of the court in this regard were erroneous. It is simply asserted that the propositions as submitted stated the law clearly governing the case. We are not required, under this general objection, to search the record for reasons upon which to condemn the rulings of the trial' court. We may say, however, that we have examined all of the propositions refused and can see good reasons for the refusal of each. It is next earnestly insisted that any rights which defendants in error might have had were long since barred by the Statute of Limitations, and the relief prayed in the petition should have been therefore denied. Considerable space is taken in the argument of the question as to just when the Statute of Limitations began to run and just when'the rights' of defendants in error were barred. We think the facts presented in this record are not sufficient to sustain this contention. Exhibit 18 offered in evidence is a petition filed by the commissioners of the drainage district on September 7, 1900, for permission to levy an assessment to do certain work along the Red Oak ditch, as recommended by their engineer. Exhibit 19 is an order entered by the county court on September 17, 1900, ordering the said commissioners to make an assessment of $4000 to do the work recommended by the engineer. Exhibit 20 is a record of a meeting of the commissioners held September 7, 1900, in which they found that a portion of the lands in said district, known as the Red Oak country, by reason of error in the locating and constructing the ditch of said district, and from other causes^ are not drained and protected as contemplated, and that they receive only partial or no benefit from the ditches already constructed, and that it will be necessary that a new ditch be constructed so that said lands may receive their prop'ei and equal benefits, which new ditch will cost $4000, and a levy is accordingly made for that purpose. Exhibit 21 is a special assessment list showing the levy of the assessment; Exhibits 23, 24, 25 and 26 ate" demands made by the petitioners upon the commissioners for the same relief as demanded in the petition. Prom all of these exhibits it would seem that the commissioners recognize the rights of the petitioners for the relief sought, and had recognized these rights by taking steps to do the work necessary to grant the relief. They were required to furnish the lands of the district with adequate drainage, and while the owners might become es-topped by laches- or acquiescence from securing their rights, yet the evidence shows that the owners were continually demanding relief and the commissioners were recognizing the justness of the claim and taking steps to supply additional drainage. Under such circumstances the right was not barred by the Statute of Limitations, and the court committed no error in so holding. The judgment of the Appellate Court will be affirmed. Judgment affirmed.